EXHIBIT 10.1

 

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

Amendment to Amended and Restated Employment Agreement (this “Amendment”), dated
effective as of February 27, 2015 (the “Effective Date”), is entered into by and
between Dais Analytic Corporation, a New York corporation (the “Company”), and
Timothy N. Tangredi (the “Executive” and, together with the Company, the
“Parties”).

 

W I T N E S E T H:

 

WHEREAS, the Company and Executive are parties to an Amended and Restated
Employment Agreement dated as of April 11, 2013 (the “Original Agreement”),
pursuant to which the Company employed the Executive;

 

WHEREAS, the Company and Executive desire to make certain amendments and
supplements to the Original Agreement; and

 

WHEREAS, subject to the terms and conditions of this Amendment, the Company and
Executive agree to the amendments and supplements to the Original Agreement set
forth below.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:

 

1. Amendments and Supplements to the Original Agreement. Subject to the terms
and conditions set forth herein, the Original Agreement is hereby amended and
supplemented as follows:

 

(a) Article 3 is amended by adding Section 3.4 as follows:

 

3.4 Unpaid Compensation. (a) Optional Conversion. At any time there is unpaid
salary, bonus or benefits due and payable to the Executive (“Unpaid
Compensation”), Executive may, at his discretion, convert the Unpaid
Compensation into the Company’s Common Stock, after giving a written conversion
notice to the Board of Directors and receiving written approval from a majority
of the Board of Directors (provided that if no written response is received from
a majority of the Board of Directors within three business days, the Board of
Directors shall be deemed to have approved the conversion), at a conversion
price equal to 75% of the average closing price for Company’s Common Stock the
30 trading days prior to the date of conversion. If the Board does not approve
the conversion, the Company must pay the Executive 120% of the Unpaid
Compensation within five business days of the written conversion notice. Upon
conversion, the Company shall pay the Chief Executive Officer a cash payment
equal to 20% of the compensation income incurred by the Executive as a result of
the conversion. Upon termination for any reason specified in this Agreement, the
Executive (or his successors or assigns) shall have 30 calendar days to convert
any Unpaid Compensation under this Section 3.4(a) in lieu of payment in cash. If
at any time during a calendar year, the Unpaid Compensation is greater than
$500,000, the Executive shall convert $100,000 of Unpaid Compensation into the
Company’s Common Stock during such calendar year.

 

(b) Conversion upon Threatened Change of Control (i) At any time any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under such Act) of more than 40% of the
then-outstanding voting power of Company’s voting equity interests or a person
or group initiate a tender offer for the Company’s Common Stock, the Executive
may convert, after giving a written conversion notice to the Board of Directors,
Unpaid Compensation to Class A Convertible Preferred Stock (the “Preferred
Stock”) of the Company at $1.50 per share (the “Stated Amount”) with each share
of such Preferred Stock voting with the Common Stock as a single class and
having voting rights equal to 150 shares of Common Stock on all matters to be
voted on by holders of the Common Stock; provided, however, that in no event
shall the Executive be able to continue to convert Unpaid Compensation into
Preferred Stock at such time that the Executive’s voting power exceeds more than
49% of the sum of the voting power of the Company’s outstanding shares of Common
Stock and voting power of the Company’s outstanding Preferred Stock. Further,
upon such conversion to Preferred Stock, the Company shall pay the Executive a
cash payment equal to 20% of the compensation income incurred by the Executive
as a result of the conversion.

 

(ii) The Stated Amount of the Preferred Stock may be converted by the Executive,
at his discretion, into Common Stock of the Company at a conversion price equal
to 75% of the average closing price for the Company’s Common Stock 30 trading
days prior to the date of conversion. Upon conversion, the company shall pay the
Chief Executive Officer a cash payment equal to 20% of the compensation income
incurred by the Executive as a result of the conversion.

 

(iii) This Section 3.4(b) shall terminate if (a) required by any national
securities exchange prior to listing after an application for such listing is
submitted by the Company or (b) required by any investor purchasing with cash
equity securities of the Company greater than the Unpaid Compensation.

 

2. Entire Agreement. The Original Agreement, as amended by this Amendment,
collectively sets forth the entire understanding and agreements of the Parties
in relation to the subject matter hereof and supersede any prior negotiations
and agreements between the Parties relative to such subject matter.

 

3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart by
facsimile or by electronic delivery in printable document format (“pdf”) shall
be equally effective as delivery of a manually executed counterpart.

 

4. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the Parties.

 

5.  Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Parties and their respective successors, assigns and legal
representatives.

 

 
1


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, each Party has caused this Amendment to Amended and Restated
Employment Agreement to be made, executed and delivered as of the date first
above written.

 

EXECUTIVE:

     

COMPANY:

                   

Timothy N. Tangredi

     

Peter DiChiara, Secretary and Treasurer

 

 

 

2 

--------------------------------------------------------------------------------

 